NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                    CHRIS JAYE,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2019-1458
                 ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:18-cv-01200-LAS, Senior Judge Loren A. Smith.
                 ______________________

                Decided: August 6, 2019
                ______________________

   CHRIS JAYE, Clinton, NJ, pro se.

    RUSSELL JAMES UPTON, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, STEVEN JOHN GILLINGHAM, ROBERT
EDWARD KIRSCHMAN, JR.
                  ______________________
2                                       JAYE v. UNITED STATES




    Before LOURIE, PLAGER, and O’MALLEY, Circuit Judges.
PER CURIAM.
    Chris Jaye (“Jaye”), proceeding pro se, appeals from a
final decision of the United States Court of Federal Claims
dismissing her complaint pursuant to Rule 12(h)(3) of the
Rules of the Court of Federal Claims (“RCFC”) for lack of
jurisdiction. Because we agree that the Court of Federal
Claims did not have jurisdiction over Jaye’s claims, we af-
firm.
                        BACKGROUND
    On August 8, 2018, Jaye filed the present suit in the
Court of Federal Claims, alleging breach of an implied con-
tract with the United States, various violations of her con-
stitutional rights, as well as an “unlawful taking scheme
perpetrated by the State of New Jersey.” Appellee’s App.
5. Jaye’s allegations all seem to stem from a dispute with
her condominium association and other litigation—both in
state and federal court—relating to her residence in New
Jersey. Id. at 5–8.
    The Court of Federal Claims dismissed the case sua
sponte under Rule 12(h)(3) of the RCFC. The court ex-
plained that Jaye’s “allegations do not give rise to any
cause of action for which th[e] Court has subject-matter ju-
risdiction.” Id. at 115–16. The court entered judgment on
August 28, 2018. Id. at 117.
    In December 2018, Jaye filed a “Notice of Motion to Va-
cate,” which the court construed as a motion for relief from
a judgment or order under Rule 60 of the RCFC. The Court
of Federal Claims denied the motion, finding “no error or
defect that affects plaintiff’s substantial rights” and “no le-
gitimate reason to vacate” its prior order. Id. at 119. The
court explained that Jaye’s “claim for implied contract is
frivolous” and her allegations of a taking stem from state
court judgments over which the court lacks jurisdiction. Id.
at 120–21. Additionally, the court directed the Clerk of
JAYE v. UNITED STATES                                       3



Court to “accept no further filings or complaints related to
the claims in the case at bar from Chris Ann Jaye without
an order granting leave to file.” Id. at 121.
    Jaye timely appealed. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    Subject matter jurisdiction may be challenged at any
time by the parties or by the court sua sponte. Folden v.
United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004). “In
fact, a court has a duty to inquire into its jurisdiction to
hear and decide a case.” Special Devices, Inc. v. OEA, Inc.,
269 F.3d 1340, 1342 (Fed. Cir. 2001); View Eng’g, Inc. v.
Robotic Vision Sys., Inc., 115 F.3d 962, 963 (Fed. Cir. 1997)
(“[C]ourts must always look to their jurisdiction, whether
the parties raise the issue or not.”). Pursuant to Rule
12(h)(3) of the RCFC, “[i]f the court determines at any time
that it lacks subject-matter jurisdiction, the court must dis-
miss the action.” We review de novo a decision by the Court
of Federal Claims to dismiss for lack of jurisdiction. M.
Maropakis Carpentry, Inc. v. United States, 609 F.3d 1323,
1327 (Fed. Cir. 2010).
      In deciding whether there is subject matter jurisdic-
tion, “the allegations stated in the complaint are taken as
true and jurisdiction is decided on the face of the plead-
ings.” Folden, 379 F.3d at 1354. Pro se parties are entitled
to liberal construction of their pleadings and are generally
held to “less stringent standards.” Haines v. Kerner, 404
U.S. 519, 520–22 (1972) (requiring that allegations con-
tained in a pro se complaint be held to “less stringent
standards than formal pleadings drafted by lawyers”). De-
spite this leniency, a court may not “take a liberal view of .
. . jurisdictional requirement[s] and set a different rule for
pro se litigants only.” Kelley v. Sec’y, U.S. Dep’t of Labor,
812 F.2d 1378, 1380 (Fed. Cir. 1987). The plaintiff bears
the burden of establishing the court’s jurisdiction by a
4                                      JAYE v. UNITED STATES




preponderance of the evidence. Reynolds v. Army & Air
Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988).
    The Court of Federal Claims is a court of limited juris-
diction. It derives that jurisdiction from the Tucker Act,
which gives the court “jurisdiction to render judgment upon
any claim against the United States founded either upon
the Constitution, or any Act of Congress or any regulation
of an executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1). The Tucker Act does not, by itself, cre-
ate any causes of action against the United States for
money damages. United States v. Mitchell, 463 U.S. 206,
216 (1983); United States v. Testan, 424 U.S. 392, 398
(1976) (“The Tucker Act, of course, is itself only a jurisdic-
tional statute; it does not create any substantive right en-
forceable against the United States for money damages.”).
Instead, to invoke jurisdiction under the Tucker Act, a
plaintiff must identify a contractual relationship, constitu-
tional provision, statute, or regulation that provides a sub-
stantive right to money damages. LeBlanc v. United
States, 50 F.3d 1025, 1028 (Fed. Cir. 1995).
    On appeal, Jaye argues that the Court of Federal
Claims erred in dismissing her complaint because it had
jurisdiction to consider her claims “involving an implied
contract, constitutional issues and takings.” Appellant In-
formal Br. ¶ 3. For the reasons explained below, the Court
of Federal Claims correctly concluded that it lacked juris-
diction to consider Jaye’s claims.
     First, Jaye has not pled the elements of a valid con-
tract—either express or implied—between herself and the
United States. Like an express contract, an implied-in-fact
contract requires: “(1) mutuality of intent to contract;
(2) consideration; and, (3) lack of ambiguity in offer and ac-
ceptance.” City of Cincinnati v. United States, 153 F.3d
1375, 1377 (Fed. Cir. 1998). “When the United States is a
JAYE v. UNITED STATES                                        5



party, a fourth requirement is added: The government rep-
resentative whose conduct is relied upon must have actual
authority to bind the government in contract.” Id.
     In her complaint, Jaye alleges that she “has an implied
contract with the United States upon paying court fees to
access the court.” Appellee’s App. 2. Jaye argues that the
United States breached that contract by “fail[ing] to pro-
vide competent judges” and requests that certain filing fees
be returned to her. Id. at 22, 33 (“Plaintiff requests the
return of all court fees paid to the United States as required
by law with the exception of the fee paid for the case of 14-
07471.”). But the mere filing of a complaint and payment
of a filing fee does not create a contract between the plain-
tiff and the United States. See Garrett v. United States, 78
Fed. Cl. 668, 671 (2007) (finding no authority supporting
plaintiff’s proposition that filing a complaint gives rise to a
contract with the United States); Stamps v. United States,
73 Fed. Cl. 603, 610 (2006) (finding that the court lacked
jurisdiction to hear plaintiff’s claim alleging breach of an
implied-in-fact contract stemming from the district court
judge’s acceptance of the case in forma pauperis). Because
Jaye has not alleged the elements of a contract with the
United States, her claim is not within the jurisdiction of
the Court of Federal Claims.
    As to Jaye’s allegations of constitutional violations, it
is well established that not every claim involving, or invok-
ing, the Constitution necessarily confers jurisdiction upon
the Court of Federal Claims. James v. Caldera, 159 F.3d
573, 580 (Fed. Cir. 1998) (“[A] Tucker Act plaintiff must
assert a claim under a separate money-mandating consti-
tutional provision, statute, or regulation, the violation of
which supports a claim for damages against the United
States.”). Although the grounds for Jaye’s constitutional
challenges are not entirely clear, her complaint alleges vi-
olation of the separation of powers doctrine. Appellee’s
App. 23. The separation of powers doctrine does not “man-
date payment of money by the government” and thus
6                                      JAYE v. UNITED STATES




cannot confer jurisdiction upon the Court of Federal
Claims. LeBlanc, 50 F.3d at 1028. To the extent Jaye is
claiming violation of her due process rights, the Due Pro-
cess clause of the Fifth Amendment is not a sufficient basis
for jurisdiction because it is not money-mandating. Id.
    Next, Jaye asserts that the “United States acted a part
in an unlawful taking scheme perpetrated by the State of
New Jersey.” Appellee’s App. 5. The Court of Federal
Claims found that, although Jaye claims that “takings”
were committed against her, her complaint “lacks any fac-
tual basis for a taking.” Id. at 115. We agree.
     As the Court of Federal Claims explained, Jaye’s tak-
ings allegations all stem from what she believes are “void
judgments made by state courts.” Id. at 120. The Court of
Federal Claims has no jurisdiction to review state court
judgments. Potter v. United States, 108 Fed. Cl. 544, 548
(2013) (“This Court, like all lower federal courts, lacks au-
thority to review a state court’s judgments, nor does it have
the authority to remedy injuries that are caused by a state
court’s order.”). And, although Jaye’s caption identifies the
United States as the defendant in this suit, many of her
“takings-related” factual allegations are directed at New
Jersey state officials and “state actors.” Appellee’s App. 6.
It is well established that the Court of Federal Claims only
has jurisdiction to hear claims against the United States.
See United States v. Sherwood, 312 U.S. 584, 588 (1941)
(suits against parties other than the United States are “be-
yond the jurisdiction” of the Claims Court). To the extent
Jaye’s complaint seeks relief against defendants other than
the United States, including state officials, state agencies,
and other individuals, the Court of Federal Claims lacks
jurisdiction over those claims. Smith v. United States, 99
Fed. Cl. 581, 583 (2011) (“[T]he Court of Federal Claims
does not have jurisdiction to hear claims against states, lo-
calities, state and local government entities, or state and
local government officials and employees.”).
JAYE v. UNITED STATES                                       7



    Finally, in her prayer for relief, Jaye asks the Court of
Federal Claims to review several cases she filed in the
United States District Court for New Jersey, all of which
were dismissed. But “the Court of Federal Claims does not
have jurisdiction to review the decisions of district courts.”
Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994).
As such, the Court of Federal Claims cannot review any of
the district court’s decisions Jaye identifies in her com-
plaint. 1
                        CONCLUSION
    We have considered Jaye’s remaining arguments and
conclude that they are without merit. Because the Court
of Federal Claims lacks jurisdiction over the asserted
claims, we affirm. 2



    1   Jaye filed a “Motion to Rely on Original Record and
Expand Record to Support Relief Denied.” Motion, Jaye v.
United States, No. 19-1458 (Fed. Cir. June 12, 2019), ECF
No. 48. Therein, she argues that “the judges of the US Dis-
trict Court of New Jersey, US Court of Appeals, Third Cir-
cuit the Judicial Council of the Third Circuit had the power
and duty to perform to uphold my rights. They did not.
They are Government employees. They are directly in-
volved in the taking, deprivation and seizure of my prop-
erty.” Id. at 1. To the extent Jaye seeks relief against any
federal judges individually, the Court of Federal Claims
does not have jurisdiction to address those claims. See
Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997)
(“The Tucker Act grants the Court of Federal Claims juris-
diction over suits against the United States, not against in-
dividual federal officials.”). Jaye’s motion is denied.
     2  Jaye also filed a Motion for Court Copies, arguing
that she has not received certain documents and request-
ing that the court send her copies via email. Motion, Jaye
v. United States, No. 19-1458 (Fed. Cir. June 12, 2019),
8                                     JAYE v. UNITED STATES




                      AFFIRMED




ECF No. 46. That motion is denied. All documents filed in
this appeal are available electronically through the Public
Access to Court Electronic Records (PACER) system.